Case: 4:17-cv-02455-CDP Doc. #: 126-8 Filed: 03/29/19 Page: 1 of 2 PageID #: 1611



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

   MALEEHA AHMAD, et al.,               )
                                        )
                      Plaintiffs,       )
                                        )
   v.                                   )     No. 4:17-cv-2455 CDP
                                        )
   CITY OF ST. LOUIS, MISSOURI,         )
                                        )
                      Defendant.        )

                      DECLARATION OF JOHN McLAUGLIN

         John McLaughlin declares as follows:

         1.     I am over the age of 18 years and am otherwise

   competent to testify to the matters contained herein; I

   have personal knowledge of the matters contained herein.

         2.     I am employed as a police officer of the City of

   St. Louis with the rank of Sergeant and I was so employed

   in September 2017.

         3.     In accordance with my duties as a police officer

   I was assigned to assist in responding to protest activity

   in the City of St. Louis on September 15, 2017.

         4.     Late at night on September 15, 2017, I was

   present in the vicinity of Euclid and Lindell as part of

   police units deployed to respond to violent crowds active

   in the Central West End of the City at that time.              At that

   place and time, I encountered groups of persons who were

   impeding the flow of traffic and engaging in acts of

                                                                  Exhibit H
Case: 4:17-cv-02455-CDP Doc. #: 126-8 Filed: 03/29/19 Page: 2 of 2 PageID #: 1612



   vandalism and assault.        Members of the group I was

   observing began to throw objects at police officers.              I was

   struck by a bottle of liquid thrown by an unidentified

   subject who was part of the group I have described.

         5.     The bottle that struck me was filled with a

   chemical liquid that splattered me and immediately caused

   burning and interfered with my breathing.            As other

   officers attempted to render first aid, I collapsed,

   suffering a head injury.

         6.     I have been disabled from working since September

   15, 2017.     My injuries have seriously affected my ability

   to work and participate in activities of daily life and I

   am continuing to suffer the effects of those injuries,

   which may be permanent.

         Pursuant to 28 U.S.C. §1746, I declare that the

   foregoing is true and correct.


         Dated this 28 day of March 2019.

         /s/ John McLaughlin




                                       2
